       4:21-cv-01711-JD           Date Filed 08/05/21     Entry Number 16         Page 1 of 3




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA

William Dwayne Rankin, #4764,                  )            Case No.: 4:21-1711-JD-TER
                                               )
                         Plaintiff,            )
                                               )
                   vs.                         )
                                               )                OPINION & ORDER
Debra O. Jackson, Edward Sieban,               )
Investigator Seegars,                          )
                                               )
                         Defendants.           )
                                               )

       This matter is before the Court with the Report and Recommendation of United States

Magistrate Thomas E. Rogers, III (“Report and Recommendation”), made in accordance with 28

U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2) of the District of South Carolina.1 Plaintiff

William Dwayne Rankin, #4764 (“Plaintiff”), proceeding pro se and in forma pauperis, seeks

damages based on First, Fifth, Eighth, and Fourteenth Amendment violations alleging Defendant

Sieban committed perjury to secure an arrest warrant without evidence/probable cause, that

Defendant Seegars maliciously entrapped Plaintiff and pressured Plaintiff into giving a false

statement, and Defendant Jackson (collectively “Defendants”), a magistrate court judge, had a

conflict of interest because Plaintiff had problems with the court before this incident.

       Plaintiff filed a Complaint against Defendants on June 9, 2021. (DE 1.) Plaintiff’s

Complaint was filed pursuant to 28 U.S.C. § 1915, which permits an indigent litigant to commence

an action in federal court without prepaying the administrative costs of proceeding with the

                                
1
         The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S. 261, 270-
71 (1976). The Court is charged with making a de novo determination of those portions of the Report and
Recommendation to which specific objection is made. The Court may accept, reject, or modify, in whole
or in part, the recommendation made by the magistrate judge or recommit the matter with instructions. 28
U.S.C. § 636(b)(1).


                                                   1

       4:21-cv-01711-JD        Date Filed 08/05/21       Entry Number 16        Page 2 of 3




lawsuit. To protect against possible abuses of this privilege, the statute allows a district court to

dismiss the case upon a finding that the action “fails to state a claim on which relief may be

granted,” “is frivolous or malicious,” or “seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2)(B). A finding of frivolity can be made where the

complaint “lacks an arguable basis either in law or in fact.” Denton v. Hernandez, 504 U.S. 25,

31 (1992). Under § 1915(e)(2)(B), a claim based on a meritless legal theory may be dismissed sua

sponte. Neitzke v. Williams, 490 U.S. 319 (1989).

       On June 15, 2021, Plaintiff was informed via court order of deficiencies in his Complaint

that would subject his Complaint to summary dismissal and was given an opportunity to file an

Amended Complaint. (DE 6.) Plaintiff availed himself of the opportunity and filed an Amended

Complaint (DE 9); however, Plaintiff’s deficiencies remain.

       On July 7, 2021, the Magistrate Judge issued a Report and Recommendation,

recommending that Plaintiff’s Complaint be dismissed with prejudice and without issuance and

service of process because Plaintiff has had an opportunity to amend and file an Amended

Complaint, but has failed to cure the deficiencies. (DE 14.) The Plaintiff filed no objections to

the Report and Recommendation. In the absence of objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation. See Camby

v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). The Court must “only satisfy itself that there is no

clear error on the face of the record in order to accept the recommendation.” Diamond v. Colonial

Life & Acc. Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005). After a thorough review of the Report

and Recommendation and the record in this case, the Court adopts the Report and

Recommendation and incorporates it herein.




                                                 2

       4:21-cv-01711-JD        Date Filed 08/05/21       Entry Number 16         Page 3 of 3




       It is therefore ORDERED that Plaintiff’s Complaint is dismissed with prejudice and

without issuance and service of process.

       IT IS SO ORDERED.




Greenville, South Carolina
August 5, 2021




                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30) days

from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                  3
